NOT DESIGNATED FOR PUBLICATION


                             STATE OF LOUISIANA
                              COURT OF APPEAL
                                 FIRST CIRCUIT

        1                          2021 CA 0681

     LAW OFFICES OF ROBERT C. LEHMAN, A PROFESSIONAL LAW
    CORPORATION, LAW OFFICES OF ROBERT C. LEHMAN, LLC AND
                     ROBERT C. LEHMAN, INDIVIDUALLY

                                      VERSUS


   SHAWN W. ROGERS, ROGERS LAW FIRM, LLC d/ b/ a ROGERS LAW
FIRM, NORMAN J. MANTON, JR., AND LOUISIANA CITIZENS PROPERTY
                             INSURANCE COMPANY


                                            Judgment rendered      MAR 0 3 2022



                                 On Appeal from the
                        Twenty -Second Judicial District Court
                         In and for the Parish of St. Tammany
                                  State of Louisiana
                             No. 2016- 13377 Division F


                  The Honorable Vincent J. Lobello, Judge Presiding



Robert C. Lehman                              Attorneys for Plaintiffs/ Appellants
Mandeville, Louisiana                         Robert C. Lehman, Individually, and
Michael E. Holloway                           Law Offices of Robert C. Lehman,
Folsom, LA                                    A Professional Law Corporation, Law
                                              Offices of Robert C. Lehman, LLC

Darren A. Patin                               Attorneys for Defendant/ Appellee
Charles G. Clayton, IV                        Louisiana Citizens Property Insurance
Metairie, LA                                  Company




             BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.
HOLDRIDGE, J.


      Plaintiff, Robert C. Lehman, individually, and the law offices of Robert C.

Lehman ( collectively " Lehman"),   appeals a summary judgment rendered in favor

of defendant,   Louisiana Citizens Property Insurance Company (          Citizens).   We


affirm.




                                  BACKGROUND


      On August 12, 2016, Lehman filed this lawsuit against Shawn Rogers and


Rogers Law Firm ( collectively " Rogers"), Norman Manton, Jr., and Citizens.           In


the petition, Lehman made the following allegations:           Lehman was engaged by

Manton to provide legal services to pursue claims against Citizens, Manton' s


homeowner' s insurer, for damages incurred at Manton' s home in 2006 and 2007.

Lehman filed two separate lawsuits on Manton' s behalf against Citizens in 2007


and 2008 in the 22"d Judicial District Court for the Parish of St. Tammany.           On


August 5, 2008, Lehman received three checks from Citizens totaling $ 64, 953. 18

for damages to the Manton home in connection with the first lawsuit, and received


three checks from Citizens totaling $ 228, 510. 65     for damages to the Manton home


in connection with the second lawsuit.     On all six checks, Lehman was named as


an additional payee; Lehman endorsed all six checks and tendered them to Manton,


who negotiated the checks.     However, Manton never paid Lehman legal fees for


his work in obtaining the money received from Citizens.

      Thereafter,   Citizens   attempted   to   have    both   of the   Manton   lawsuits


dismissed on the basis that the payments were in full settlement of Manton' s


claims.    Lehman opposed that motion, obtaining rulings in both cases that the

payments tendered by Citizens were not in full settlement of the two cases but

were only payments tendered in satisfaction of the undisputed portion of the

damages.     Lehman obtained a judgment in the second lawsuit for statutory

                                           2
damages in the amount of $ 116, 342.47,        plus attorney' s fees and costs, with the

amount of the attorney' s fees and costs to be determined after a hearing.       Citizens


sent Lehman a check for $ 116, 342. 47, which Lehman placed in his IOLTA trust


account.




      Continuing, Lehman alleged that about one month after he deposited the

statutory damage check in his trust account, he was contacted by Rogers, and the

two men held a meeting on August 12,             2015.    During the meeting,     Rogers


informed Lehman that he represented Manton on an unrelated matter and had been


advised by Manton that Lehman had stolen $ 375, 000. 00 from him by keeping all

of the funds Citizens tendered in payment for damages to the Manton home. Later


that evening, Rogers informed Lehman that criminal charges were going to be

pursued regarding Lehman' s theft of Manton' s money unless Lehman immediately

transferred   the $   116, 342. 47 payment from Citizens to Rogers'      trust   account.



Lehman agreed to authorize release of the funds, delivering a check from his trust

account to Rogers for the full amount of the funds.           After various threats by

Rogers, Lehman capitulated to Rogers' demand that he authorize the release of


said funds to Manton.


      Lehman alleged that on July 5,           2016,   he filed a motion for summary

judgment in the first Manton lawsuit seeking an award of statutory damages.

Thereafter, Lehman discovered that Rogers had enrolled as counsel of record in


both of the Manton lawsuits, without notifying Lehman or serving Lehman with a

copy of the motion to enroll.     Leman further discovered that Rogers waived the


majority of the remaining claims, including all claims for attorney' s fees and costs

in both    lawsuits,   and without Lehman' s      knowledge, Rogers     entered into a


compromise and settlement agreement with Citizens, obtaining a dismissal of both

lawsuits with prejudice.


                                           3
      Lehman filed an amended petition on January 24,                     2017,   naming David

Walle, Citizen' s attorney in the Manton litigation, as a defendant.              He also deleted


Paragraphs 32 through 36 of the original petition, which contained the bulk of


allegations serving as the basis for the lawsuit against Rogers and Citizens, and

replaced those paragraphs with new allegations to include Walle. Therein, Lehman


alleged that through an orchestrated means of overt and covert actions by Rogers,

Citizens, Walle, and Manton, Rogers unilaterally enrolled as counsel in each of the

lawsuits Lehman had filed and prosecuted on Manton' s behalf without Lehman' s


knowledge or consent and with full knowledge that Lehman had not withdrawn as


counsel of record.      Thereafter, Rogers settled the cases and dismissed them with


prejudice, all without Lehman' s knowledge or consent.                 Lehman also alleged that


by means of the overt and covert actions, including without limitation, coercion,

intimidation, and threats to disparage Lehman by alleging unethical and unlawful

acts, Rogers, Citizens, Walle and Manton precluded Lehman from receiving the

attorney' s fees and costs for a judgment which had already been rendered in the

second lawsuit to be paid by Citizens and from receiving attorney' s fees and costs

to be paid by Citizens pursuant to a motion for summary judgment filed by

Lehman in the first lawsuit. Lehman asserted that the described overt and covert


acts by the defendants caused him to suffer severe distress, anguish, and anxiety.

      In   the   amended         petition,   Lehman      asked   for   a judgment    against   the



defendants ordering them to pay him damages in a reasonable amount, including

without limitation, all attorney' s fees and costs in the two Manton lawsuits and the

amounts    shown   at    trial    of the     matter,    damages in a reasonable amount as


compensation for the emotional distress, mental anguish, and extreme anxiety he

suffered as a foreseeable consequence of all of the defendants' actions, costs of the




                                                   11
proceedings including attorney' s fees and interest, and all other equitable relief

available.




       On January 2,        2020,    Citizens filed a motion for summary judgment.

Therein, Citizens sought summary judgment on two grounds: (                     1) Lehman' s failure


to establish the essential elements of any possible causes of action with anything

more than conclusory and conjectural allegations;                and (   2) Lehman' s undisputed


failure to record a written fee contract with Manton pursuant to La. R.S. 37: 218'


precludes Lehman from asserting any of the demands in the litigation against a

third party such as Citizens. Citizens maintained that Lehman had no evidence to

support his claim that Citizens owed him a duty in connection with the allegations

asserted in the petition.


       Citizens identified six potential claims raised by Lehman in this lawsuit: (               1)


defamation; ( 2) fraud; ( 3) negligence; ( 4) intentional or negligent interference with


contract; (   5) abuse of rights; and ( 6) conspiracy. Specifically, Citizens argued that

summary judgment is warranted as to each of these claims because: (                      1)   Lehman


neither alleged nor demonstrated he is capable of producing affirmative evidence

establishing a defamation claim against Citizens; ( 2) Lehman failed to produce any

factual support for the fraud claim and merely asserted conclusory allegations

devoid of specific facts; ( 3) all negligence claims whether based in tort or contract,


stemming from an alleged duty on Citizens' part to retain any settlement funds


1 Louisiana Revised Statutes, 37: 218A states, in pertinent part, as follows:


       By written contract signed by his client, an attorney at law may acquire as his fee
       an interest in the subject matter of a suit. ...    Such interest shall be a special
       privilege to take rank as a first privilege thereon....   In such contract, it may be
       stipulated that neither the attorney nor the client may, without the written consent
       of the other, settle, compromise, release, discontinue, or otherwise dispose of the
       suit or claim. Either party to the contract may, at any time, file and record it with
       the clerk of court in the parish in which the suit is pending.... After such filing,
       any settlement, compromise, discontinuance, or other disposition made of the suit
       or claim by either the attorney or the client, without the written consent of the
       other, is null and void and the suit or claim shall be proceeded with as if no such
       settlement, compromise, discontinuance, or other disposition has been made.
                                                  5
until a determination of the fee entitlement was made, must be dismissed because


Lehman failed to record his attorney' s fee contract with Manton, thus rendering the

attorney' s fee contract ineffective against third parties such as Citizens; (                   4)


Lehman cannot establish that Citizens abused his right to settle the original


lawsuits filed by Manton because Citizens had a legitimate interest in settling the

lawsuits with its policy holder, Manton; and ( 5) absent an underlying tort, which

Lehman      failed   to    substantiate,    a   conspiracy   claim   against   Citizens   is    not




actionable.




      In support of its motion for summary judgment, Citizens submitted a copy of

the petition, the amended petition, and excerpts of the depositions of Citizens and


Robert Lehman. In his deposition, Andrew Lee, Citizens' representative and the


claims adjustor handling the Manton property damage claim after November of

2014, acknowledged that in December of 2015,                   he was notified by Citizen' s

attorney,   Walle,     that Lehman         had been terminated       and the    Mantons        were


represented by Rogers. Lee testified that everything Citizens did was based upon

oral conversations with Walle.              According to Lee, based on the nature of the

representations made to Citizens, Citizens believed that it was handling the matter

appropriately given the circumstances. Although Lee admitted that he personally

did not have a letter of withdrawal from Lehman, he stressed that Citizens was


represented by counsel.         He acknowledged that in December of 2015, he was


notified by Walle that Rogers had communicated that Lehman' s services had been

terminated by Manton. Lee explained that generally, when represented by defense

counsel,    Citizens      follows the      attorney' s   instructions regarding payment and

issuance of a check.          He testified that in this case, Walle was the one who


determined who should be the payees on the settlement checks issued by Citizens,

and that decision was based on Rogers' representations of Lehman' s termination.


                                                   0
        In his deposition, Lehman admitted that he never recorded an attorney' s fee

agreement contract in connection with the two Manton lawsuits with the Clerk of


Court for St.       Tammany Parish.    Lehman acknowledged that Louisiana law,


particularly La. R.S. 37: 218 requires an attorney fee' s agreement to be recorded in

order for the attorney to secure a privilege to require his name be put on any

settlement   checks.    Lehman further acknowledged that he was asserting in this

lawsuit that Manton could not settle the lawsuits without Lehman' s consent if he


had a contract to that effect. However, Lehman testified that he did not know if he


had a contract to that effect and did not remember what the terms of the contract


were.




        In opposition to the motion for summary judgment,           Lehman    offered


discovery responses, transcripts of the deposition testimony of Citizens through its

representatives Lee and Stephanie Jackson, Lehman' s depositions, Citizen' s Claim


Program and Procedure Guide, and other documentary evidence.

        Following a hearing, the trial court granted Citizen' s motion for summary

judgment and dismissed all claims against Citizens brought by Lehman.        The trial


court issued lengthy written reasons granting the motion, first finding that

Lehman' s request to allow further discovery before hearing the motion was

unnecessary with respect to Citizens and did not provide a sufficient basis for

denying the motion for summary judgment. As observed by the court, Lehman had

suggested that Citizens may have additional documents to provide facts as to how

the ultimate decision to exclude him as a named payee on the two settlement


checks was made which could support his theory that there was some nefarious

action against him by the defendants.          The trial court disagreed, noting that


previous discovery in this case answered that question as it related to liability on

Citizens'   part.
                    Specifically, the court referenced Lee' s testimony that Citizens

                                           7
relied on the information provided to it by its attorney, Walle, when it issued the

settlement checks in question, including the payee information.                   The court also


noted that in Walle' s discovery responses, he confirmed that payment instructions

were given to him by Rogers on behalf of Manton.                     Walle then advised Lee of


Rogers' instructions, and Lee issued the settlement checks on those instructions.


The    court     stressed    that    Lee    testified   that   he   was   not   involved     in   any


communications with Rogers.'               Furthermore, the court found that communications


which may have taken place between Rogers and Walle regarding the settlement

were not relevant to the court' s determination of Citizens'               motion for summary

judgment.


       Proceeding to the merits of the motion for summary judgment, the trial court

stated that Louisiana jurisprudence is clear that an attorney may impose an

obligation upon the client' s obligor in the lawsuit,                including the defendant' s

insurer, for an earned attorney' s fee only by recording the attorney' s fee contract in

compliance with La. R.S. 37: 218.             The court pointed out that compliance with La.


R.S. 37: 218 creates a cause of action against the client and opposing party for a

legal, earned fee in the            event of settlement or other disposition without the


attorney' s consent.        However, failure to record the contract renders it ineffective


against third parties.        Furthermore, the court stated, absent compliance with La.


R. S. 37: 218,    there is no duty on opposing counsel to ensure that a plaintiff' s

attorney' s name is on a settlement check or to monitor the disbursement of

settlement funds.




2 In Lee' s deposition submitted by Lehman in opposition to the motion for summary judgment,
Lee testified that he did not speak with Rogers; rather, Rogers only spoke with Walle, who then
advised Citizens.    Citizens was advised by Walle that Rogers was solely representing the
Mantons   and that the       Mantons   had    terminated   Lehman due to    numerous   and    various
improprieties.
                                                   8
      The trial court also found that Lehman failed to produce factual support


sufficient to support a cause of action against Citizens arising out of any intentional

or fraudulent act allegedly committed by Citizens and instead merely asserted

conclusory allegations devoid of specific facts as to Citizens.                      The court also


specifically found that while La.          C. C.       art.   2315 permits a person to recover


damages for injuries caused by the wrongful act of another, Lehman failed to show

the existence of a genuine issue of material fact as to Citizen' s liability on a tort

theory of liability.      The   court concluded that Citizens,                a third -party to an

unrecorded contract between Lehman and Manton, did not owe or breach any duty

to Lehman under the undisputed facts of the case.                  Thus, the trial court held that


based on all of the evidence submitted on the motion for summary judgment,

Lehman failed to demonstrate a genuine issue of material fact supporting his

argument that a legal duty existed requiring Citizens to include him as a payee on

the settlement checks issued to Manton or that Citizens violated any duty under La.

C. C. art. 2315 or La. R.S. 37: 218.


                                         DISCUSSION


      After an opportunity for adequate discovery, summary judgment shall be

granted if the motion, memorandum, and supporting documents show that there is

no genuine issue of material fact and that the mover is entitled to judgment as a


matter of law.     La. C. C. P.   art.    966A( 3).           Appellate courts review summary

judgments    de   novo,   using   the     same         criteria   that   govern    the   trial   court' s




consideration of whether summary judgment is appropriate.                   A genuine issue is one


as to which reasonable persons could disagree; if reasonable persons could reach


only one conclusion,      summary judgment is appropriate.                 Collins v. Franciscan


Missionaries of Our Lady Health System,                       Inc., 2019- 0577 (   La. App.      1St Cir.


2/ 21/ 20), 298 So. 3d 191,     194- 95, writ denied, 2020- 00480 ( La. 6/ 22/ 20), 297


                                                   I
So. 3d 773.     Because it is the applicable law that determines materiality, whether a

particular fact in dispute is material can be seen only in light of the substantive law

applicable to the case.       Labarre v. Occidental Chemical Company, 2017- 1368

 La.    App.   1St Cir. 5/ 2/ 18),   250 So. 3d 932, 938, writ denied, 2018- 0912 ( La.


9/ 28/ 18), 252 So. 3d 929.


        In this lawsuit, Lehman urged that both Citizens and its attorney, Walle,

were liable to him for: ( 1)    allowing Rogers to unilaterally enroll as counsel without

Lehman' s knowledge or consent; ( 2)          allowing Manton to dismiss the lawsuits; and

 3) preventing Lehman from recovering the fees allegedly owed to him by Manton.

According to Lehman, Citizens and Walle accomplished these ends through an

 orchestrated     means    of overt    and   covert   actions."   However, Lehman failed to


allege any facts in his petition to support his claim that Citizens engaged in any

type    of coercive,    intimidating, threatening, or fraudulent conduct designed to

disparage Lehman so as to deprive Lehman of his right to collect attorney' s fees

from Manton.        Rather, those allegations are levied against another defendant,


Rogers.     Moreover, in opposition to the motion for summary judgment, Lehman

did not offer any evidence supporting these allegations of misconduct on Citizen' s

part.




        Nor did Lehman offer any evidence in opposition to the motion for summary

judgment to support a cause of action against Citizens under La. C. C. 2315.


Under Louisiana law, negligence claims are examined using a duty -risk analysis.

Labarre, 250 So. 3d at 938.           To prevail on a negligence claim, a plaintiff must


demonstrate that the defendant had a duty to conform his conduct to a specific

standard.      Duty is a question of law.       Id.    The question in this case is whether


Lehman has any law, statutory, jurisprudential, or otherwise arising from general

principles of fault to support his claim. See Labarre, 250 So. 2d at 938.


                                                10
        While this appeal was pending, another panel of this court decided the merits

of a decision by the same trial court granting Walle' s motion for summary

judgment which dismissed Walle from this litigation. In Law Offices of Robert

                                                                                             1St
C. Lehman, a Professional Law Corporation v. Rogers, 2021- 0682 ( La. App.

Cir. 12/ 22/ 21), _    So. 3d , (   Lehman I), it was observed that Lehman had


alleged that Walle participated in the covert and overt schemes of Citizens, Rogers,


and Manton to prevent Lehman from receiving his compensation and that the

claims against Walle arose out of the same operative facts as the claims against


Citizens. Walle filed a motion for summary judgment asserting that he had no duty

to protect Lehman' s interest in attorney' s fees that might have been owed to him.

The trial court agreed and granted Walle' s motion for summary judgment.

        As in this case, in Lehman I, the trial court issued detailed written reasons


for judgment holding that by failing to record his contract with Manton to secure

his interest in attorney' s fees pursuant to La. R.S. 37: 218, Lehman forfeited any

right to impose an obligation on third parties, and Walle, as opposing counsel, had

no duty to defend Lehman' s right to a fee. In affirming the summary judgment

dismissing Walle from this litigation,          this   court   stressed   that   the   evidence




submitted on the motion for summary judgment showed that Lehman only had a

contractual obligation with Manton.       This court held that Walle, as opposing


counsel, had no duty of any kind to protect Lehman' s entitlement to attorney' s

fees.   Similarly, we conclude that there is no legal or factual support for Lehman' s

assertion that Citizens, a third -party, owed Lehman a legal duty to take affirmative

steps to protect Lehman' s right to recover attorney' s fees from Manton so as to

impose liability on Citizen' s part under general fault principles.              Moreover, the


purpose of La. R.S. 37: 218 is to protect an attorney' s right to collect his earned



                                           11
attorney' s fees and costs. Lehman failed to adhere to the requirements of La. R.S.

37: 218, which would have protected his rights.


       Based on the undisputed facts of this case, this court' s decision in Lehman I


that there was no legal basis to impose liability on Citizen' s attorney, and our

independent review of all of the evidence submitted in support of and in opposition


to Citizen' s motion for summary judgment,              we      conclude that the   trial   court



correctly found that there was no basis in law or fact to impose liability on Citizens

for failing to take affirmative steps to protect Lehman' s entitlement to collect

attorney' s fees    from   its   insured.'    Because     the    motion,   memorandum,       and




supporting documents show that there is no genuine issue of material fact and that

Citizens is entitled to judgment as a matter of law, we affirm the judgment granting

the motion for summary judgment and dismissing Citizens from this lawsuit.

                                      CONCLUSION


       For the foregoing reasons, the judgment appealed from is affirmed.                    All


costs of this appeal are assessed to plaintiffs/ appellants.


       AFFIRMED.




3 In his second assignment of error, Lehman contends that the trial court erred by denying him an
opportunity for adequate discovery prior to hearing Citizen' s motion for summary judgment. For
the reasons stated by the trial court in this case and for the reasons stated by this court in
Lehman I in rejecting an identical argument in that appeal, we find the trial court did not abuse
its discretion in disallowing further discovery to be taken before hearing the motion for summary
judgment.
                                               12